       Case 20-03887                  Doc 10         Filed 02/15/20 Entered 02/15/20 23:23:58                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Mohd J Malik                                                           Social Security number or ITIN    xxx−xx−8256

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Nuzhat Malik                                                           Social Security number or ITIN    xxx−xx−0299
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 2/12/20
Case number:          20−03887



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Mohd J Malik                                                  Nuzhat Malik

2. All other names used in the
   last 8 years
                                              6164 Mayfair St.                                              6164 Mayfair St.
3. Address                                    Morton Grove, IL 60053                                        Morton Grove, IL 60053
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 2/13/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-03887                 Doc 10         Filed 02/15/20 Entered 02/15/20 23:23:58                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Mohd J Malik and Nuzhat Malik                                                                                                     Case number 20−03887

7. Meeting of creditors
    Debtors must attend the meeting to     March 11, 2020 at 02:00 PM                                         Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/11/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 4/22/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 8/10/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 4/1/20 at 11:00 AM , Location: 219 South Dearborn, Courtroom
                                           682, Chicago, IL 60604. The debtor has not filed a plan as of this date. A copy of the plan will be sent
                                           separately.

                                           The Disclosure of Compensation has not been filed at this time
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 20-03887        Doc 10    Filed 02/15/20 Entered 02/15/20 23:23:58              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 20-03887-JBS
Mohd J Malik                                                                            Chapter 13
Nuzhat Malik
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: cmendoza1              Page 1 of 2                   Date Rcvd: Feb 13, 2020
                               Form ID: 309I                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2020.
db/jdb         +Mohd J Malik,   Nuzhat Malik,    6164 Mayfair St.,    Morton Grove, IL 60053-2236
28631852       +Deptartment Store National Bank/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
28631855       +First Savings Bank,   Attn: Bankruptcy,    Po Box 5019,    Sioux Falls, SD 57117-5019
28631856       +First Savings Bank/Blaze,    Attn: Bankruptcy,   Po Box 5096,    Sioux Falls, SD 57117-5096
28631858       +ICS,   Po Box 1010,   Tinley Park, IL 60477-9110
28631860       +Keynote Consulting, Inc.,    220 West Campus Drive,    Arlington Heights, IL 60004-1498
28631861       +Keynote Consulting, Inc.,    Attn: Bankruptcy,   220 W. Campus Dr. #102,
                 Arlington Heights, IL 60004-1498
28631865       +Med Business Bureau,   1460 Renaissance Drive,     Park Ridge, IL 60068-1349
28631864       +Med Business Bureau,   Attn: Bankruptcy,    1460 Renaissance Dr #400,
                 Park Ridge, IL 60068-1349
28631867       +Midland Fund,   Attn: Bankruptcy,    350 Camino De La Reine Ste 100,    San Diego, CA 92108-3007
28631868       +Nissan Motor Acceptance,    Attn: Bankruptcy,   Po Box 660366,    Dallas, TX 75266-0366
28631872       +Total Visa/The Bank of Missouri,    Attn: Bankruptcy,    Po Box 85710,
                 Sioux Falls, SD 57118-5710

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Feb 14 2020 02:36:48        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Feb 14 2020 02:39:42         Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,    Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Feb 14 2020 02:38:23         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28631849       +EDI: AMEREXPR.COM Feb 14 2020 06:58:00       Amex,    Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
28631850       +EDI: BANKAMER.COM Feb 14 2020 06:58:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
28631851       +EDI: CAPITALONE.COM Feb 14 2020 06:58:00       Capital One,    Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
28631853        EDI: DISCOVER.COM Feb 14 2020 06:58:00       Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,    Wilmington, DE 19850
28631854       +EDI: AMINFOFP.COM Feb 14 2020 06:58:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
28631857       +E-mail/Text: info@glenviewcu.org Feb 14 2020 02:39:20        Glenview Cu,    1312 Waukegan Road,
                 Glenview, IL 60025-3022
28631859        EDI: JEFFERSONCAP.COM Feb 14 2020 06:58:00       Jefferson Capital Systems, LLC,      16 Mcleland Rd,
                 Saint Cloud, MN 56303
28631859        E-mail/Text: JCAP_BNC_Notices@jcap.com Feb 14 2020 02:39:13        Jefferson Capital Systems, LLC,
                 16 Mcleland Rd,    Saint Cloud, MN 56303
28631863       +E-mail/PDF: resurgentbknotifications@resurgent.com Feb 14 2020 02:31:39
                 LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,     Po Box 10497,
                 Greenville, SC 29603-0497
28631862       +E-mail/Text: INFO@COLLECTIONBIZ.COM Feb 14 2020 02:39:56        Lou Harris Company,
                 1040 S. Milwaukee Ave,    Wheeling, IL 60090-6375
28631866       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Feb 14 2020 02:31:30
                 Merrick Bank/CardWorks,    Attn: Bankruptcy,    Po Box 9201,    Old Bethpage, NY 11804-9001
28631869        EDI: PRA.COM Feb 14 2020 06:58:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
28631870       +EDI: RMSC.COM Feb 14 2020 06:58:00       Synchrony Bank/ JC Penneys,     Attn: Bankruptcy,
                 Po B 965064,    Orkando, FL 32896-5064
28631871       +EDI: WTRRNBANK.COM Feb 14 2020 06:58:00       Target,    c/o Financial & Retail Srvs,
                 Mailstop BT POB 9475,    Minneapolis, MN 55440-9475
28631873       +EDI: ECMC.COM Feb 14 2020 06:58:00       U.S. Department of Education,     Ecmc/Bankruptcy,
                 Po Box 16408,    Saint Paul, MN 55116-0408
                                                                                                TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 20-03887            Doc 10       Filed 02/15/20 Entered 02/15/20 23:23:58                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: cmendoza1                    Page 2 of 2                          Date Rcvd: Feb 13, 2020
                                      Form ID: 309I                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2020 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Mohd J Malik cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler    on behalf of Debtor 2 Nuzhat Malik cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 4
